Via EDGAR Transmission April 30, 2009 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Owens Mortgage Investment Fund, a California Limited Partnership Request for Withdrawal of Filing of Post-Effective Amendment No. 1 to the Registration Statement on Form S-11 (Registration No. 333-150248) Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Act”), Owens Mortgage Investment Fund hereby respectfully requests the withdrawal of its Post-Effective Amendment No. 1 to the Registration Statement on Form S-11 (under accession no. 0000841501-09-000012) filed with the Securities and Exchange Commission on April 21, 2009. No securities were sold pursuant to the offering contemplated by the Post-Effective Amendment prior to the filing of this withdrawal request. The Post-Effective Amendment is being withdrawn because it was filed via EDGAR under an inaccurate file number, 333-150428, rather than the applicable file number, 333-150248. We re-filed the Post-Effective Amendment under the correct applicable file number on the same date, April 21, 2009. If you have any questions regarding this application for withdrawal, please call our counsel, Steve Harmon, at (925) 979-3332. Sincerely, OWENS FINANCIAL GROUP, INC. General Partner By: /s/ William C.
